845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Leo STANSBURY, Plaintiff-Appellee, Cross-Appellant,v.CITY OF LOUISVILLE, KENTUCKY, and Douglas Hamilton,Defendants-Appellants, Cross Appellee.
Nos. 87-5597, 87-5652.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges and GEORGE E. WOODS*, District Judge.
PER CURIAM:


1
Defendants-Appellants, City of Louisville and Douglas Hamilton, appeal an unfavorable jury verdict in this civil rights action.  Plaintiff-appellee, Michael Stansbury, cross-appeals from the dismissal of his 42 U.S.C. Section 1983 claim and from the district court's grant of a judgment notwithstanding the verdict denying punitive damages.  After careful consideration of the briefs, record and oral argument in this case, we AFFIRM based on Judge Meredith's opinion dated November 7, 1986.



*
 Honorable George E. Woods, United States District Court for the Eastern District of Michigan, sitting by designation